[html_saplogo.jpg]

PORTIONS OF THIS EXHIBIT MARKED BY *** HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

SOFTWARE LICENSE AGREEMENT
("Agreement")

Execution Copy

This Agreement is made effective as of the 1st day of December, 2004, by and
between SAP America, Inc., a Delaware corporation, with offices at 3999 West
Chester Pike, Newtown Square, PA 19073 ("SAP"), and Warnaco Inc., a Delaware
corporation, with offices at 501 Seventh Avenue, New York, New York 10018
("Licensee").

1.    DEFINITIONS.

1.1    "Business Partner" means an entity that requires access to the Software
in connection with the operation of Licensee's business, such as customers,
distributors and suppliers.

1.2    "Documentation" means SAP's documentation which is delivered to Licensee
under this Agreement.

1.3.    "License Fees" means fees for the Use of the Software specified on the
Appendices hereto.

1.4.    "Maintenance Fees" means amounts applicable for Maintenance services as
specified on the Appendices hereto.

1.5.    "Modification" means a change to the Software that changes the delivered
source code, or an enhancement to the Software that is made using SAP tools or
utilizing or incorporating SAP Proprietary Information.

1.6.    "Named Users" means any combination of users licensed under this
Agreement.

1.7.    "Proprietary Information" means: (i) with respect to SAP and SAP AG (the
licensor of the SAP Proprietary Information to SAP), the Software and
Documentation, any other third-party software licensed with or as part of the
Software, benchmark results, manuals, program listings, data structures, flow
charts, logic diagrams, and functional specifications created or otherwise owned
by SAP or SAP AG; (ii) the concepts, techniques, ideas and know-how embodied and
expressed in the Software; (iii) information reasonably identifiable as the
confidential and proprietary information of SAP or Licensee or their licensors
excluding any part of the SAP or Licensee Proprietary Information which: (a) is
or becomes publicly available through no act or failure of the other party; or
(b) was or is rightfully acquired by the other party from a source other than
the disclosing party prior to receipt from the disclosing party; or (c) is
independently developed by the other party without reference to such
confidential or proprietary information.

1.8.    "Services" means the Services to be provided by SAP pursuant to the
Professional Services Schedule hereto.

1.9.    "Software" means (i) all software specified in agreed upon Appendices
hereto, developed by or for SAP and/or SAP AG and delivered to Licensee
hereunder; (ii) any new releases thereof made generally available pursuant to
Maintenance; and (iii) any complete or partial copies of any of the foregoing.

1.10.    "Subsidiary" means a corporation in the Territory of which Licensee
owns more than fifty percent of the voting securities. This entity will be
considered a Subsidiary for only such time as such equity interest is
maintained.

1


--------------------------------------------------------------------------------


Confidential Treatment

1.11.    "Territory" means the United States of America and all the countries of
the world, except for the following to the extent that such areas are prohibited
under current United States export control law applicable to the Software:
Angola (area controlled by UNITA rebels, Bosnia (Bosnia-Serb controlled areas),
Croatia, Cuba, Iran, Libya, Montenegro, North Korea, Serbia, and Syria, and any
other country or geographical area prohibited under United States export control
law or regulations applicable to the Software. This list of prohibited countries
and geographical areas is deemed to be automatically amended to reflect the
current list of counties to which the export of the Software is prohibited under
United States export control laws or regulations. All other countries (and
successors thereto) shall be deemed to be included in the term "Territory". No
additional license fees or consent fees shall occur as a result of adding
countries to the Territory provided Licensee is not adding Named Users above the
number of Named Users set forth in the Appendices as a result of adding
countries to the Territory.

1.12    "Use" means to activate the processing capabilities of the Software,
load, execute, access, employ the Software, or display information resulting
from such capabilities.

2.    LICENSE GRANT.

2.1    License.

(a) SAP grants to Licensee a non-exclusive, perpetual (unless terminated in
accordance with Section 5 herein) license to Use the Software, Documentation,
and other SAP Proprietary Information, at specified site(s) within the Territory
to run Licensee's internal business operations and to provide internal training
and testing for such internal business operations and as further set forth in
Appendices hereto. This license does not permit Licensee to use the SAP
Proprietary Information to provide services to third parties (e.g., business
process outsourcing, service bureau applications or third party training). ***

(b) Licensee agrees to install the Software only on hardware identified by
Licensee pursuant to this Agreement that has been previously approved by SAP in
writing or otherwise officially made known to the public by SAP as appropriate
for Use or interoperation with the Software (each such piece of hardware, a
"Designated Unit"). Any individuals that Use the Software, including employees
or agents of Subsidiaries and Business Partners, must be licensed as Named
Users. ***

2.2    Subsidiary Use.     Subsidiaries may Use the Software provided that: ***

3.    VERIFICATION.     During the term of this Agreement, SAP will provide an
automated audit disk for Licensee's annual use (no more frequently than one time
per year for an audit (unless a previous audit has revealed Licensee's
noncompliance with this Agreement) to determine the number of Named Users or
other relevant metric of the Software and Licensee agrees to generate such
report from the disk one time per year and provide such report to SAP. In the
event, based on the report, that SAP has reasonable cause to believe that
Licensee has exceed its License Grant or otherwise accessed the Software in a
manner other than as licensed herein, then SAP will notify Licensee of such, and
in the event Licensee should object to such findings, SAP shall have the right,
at its own expense, during the term of this Agreement, to conduct an onsite
audit of Licensee in order to examine the records of Licensee, during normal
business hours and upon reasonable notice, to determine or verify the audit
results and findings with regards to the number of Named Users or other relevant
metric under Licensee's Use of the Software. In the event the on-site audit
reveals that Licensee underpaid License and/or Maintenance Fees to SAP, Licensee
shall pay such underpaid fees based on: (i) any valid option pricing available
in any Appendix to the Agreement, or; (ii) if no such valid option exists, a
mutually agreeable price based upon SAP's then current list pricing, provided
that such mutually agreed upon pricing is determined within a thirty (30) day
period following the results of the audit, or (iii) Licensee may unilaterally
choose to cease Use of the Software that exceeds licensed metrics.

2


--------------------------------------------------------------------------------


4.    PRICE AND PAYMENT.

4.1.    License Fees.    Licensee shall pay to SAP License Fees and Maintenance
Fees on the terms in Appendices hereto. Fees for Services will be paid as set
forth in the Professional Services Schedule hereto. Any fees not paid when due
shall accrue interest at the rate of 12% per annum, but not to exceed the
maximum amount as allowed by law.

4.2    Taxes.    Fees and other charges described in this Agreement, or in SAP's
most recent list of prices and conditions, do not include federal, state or
local sales, foreign withholding, use, property, excise, service, or similar
taxes ("Tax(es)") now or hereafter levied, all of which shall be for Licensee's
account, except for Taxes based on SAP's income. With respect to state/local
sales tax, direct pay permits or a valid tax-exempt certificates must be
provided to SAP prior to the execution of this Agreement. If SAP is required to
pay Taxes, Licensee shall reimburse SAP for such amounts. Licensee hereby agrees
to indemnify SAP for any Taxes and related costs, interest and penalties paid or
payable by SAP. SAP shall use commercially reasonable efforts to avoid such
related costs, interest and penalties paid or payable by SAP.

5.    TERM.

5.1    Term.    This Agreement and the license granted hereunder shall become
effective as of the date first set forth above and shall continue in effect
thereafter unless terminated upon the earliest to occur of the following: (i)
thirty days after Licensee gives SAP written notice of Licensee's desire to
terminate this Agreement, for any reason, but only after payment of all License
and Maintenance Fees then due and owing; (ii) thirty days after SAP gives
Licensee notice of Licensee's material breach of any provision of the Agreement
(other than Licensee's material breach of its obligations under , Section 6,
which breach shall result in immediate termination), including more than thirty
days delinquency in Licensee's payment of any money due hereunder, unless
Licensee has cured such breach during such thirty day period; (iii) immediately
if Licensee files for bankruptcy, becomes insolvent, or makes an assignment for
the benefit of creditors.

5.2    End of Term Duties.    Upon any termination hereunder, Licensee and its
Subsidiaries shall immediately cease Use of all SAP Proprietary Information.
Within thirty (30) days after any termination, Licensee shall deliver to SAP or
destroy all copies of the SAP Proprietary Information in every form. Licensee
agrees to certify in writing to SAP that it and each of its Subsidiaries has
performed the foregoing. Sections 6, 7.2, 8, 9, 11.4, 11.5 and 11.6 shall
survive such termination. Subject to Sections 9.1 and 8.1(d) in the event of any
termination hereunder, Licensee shall not be entitled to any refund of any
payments made by Licensee.

6.    PROPRIETARY RIGHTS.

6.1.    Protection of Proprietary Information    Licensee shall not copy,
translate, disassemble, or decompile, nor create or attempt to create, by
reverse engineering or otherwise, the source code from the object code of the
Software. Except for the rights set forth below, Licensee is not permitted to
make derivative works of the Software and ownership of any unauthorized
derivative works shall vest in SAP. SAP and Licensee agree to take all
reasonable steps and the same protective precautions to protect the Proprietary
Information of the other party from disclosure to third parties as with its own
proprietary and confidential information. Neither party shall, without the other
party's prior written consent, disclose any of the Proprietary Information of
the other party to any person, except to individuals whose access is necessary
to enable such party to exercise its rights hereunder. Each party agrees that
prior to disclosing any Proprietary Information of the other party to any third
party, it will obtain from that third party a written acknowledgment that such
third party will be bound by the same terms as specified in this Section 6 with
respect to the Proprietary Information.

6.2    Modifications.     Licensee may make Modifications to the Software, and
shall be permitted to use Modifications with the Software in accordance with
this Agreement. Licensee shall comply with SAP's registration procedure prior to
making changes to the source code. All Modifications and all rights associated
therewith shall be the exclusive property of SAP and SAP AG. Licensee agrees to
execute those documents reasonably necessary to secure SAP's rights in the
foregoing. SAP retains the right to

3


--------------------------------------------------------------------------------


Confidential Treatment

independently develop enhancements to the Software and Licensee agrees not to
take any action that would limit SAP's sale, assignment, licensing or use of its
own Software or Modifications or enhancements thereto.

7.    PERFORMANCE WARRANTY.

7.1    Warranty.    SAP warrants that the Software will substantially conform to
the functional specifications contained in the Documentation for twelve (12)
months following delivery. The warranty shall not apply: (i) if the Software is
not used substantially in accordance with the Documentation; or (ii) if the
defect is caused by a Modification, by third-party software not imbedded in the
Software, or by a third party database. SAP does not warrant that the Software
will operate uninterrupted or that it will be free from minor defects or errors
that do not materially affect the Software performance, or that the applications
contained in the Software are designed to meet all of Licensee's business
requirements.

7.2    Express Disclaimer.    SAP AND ITS LICENSORS DISCLAIM ALL OTHER
WARRANTIES EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE EXCEPT TO THE
EXTENT THAT ANY WARRANTIES IMPLIED BY LAW CANNOT BE VALIDLY WAIVED.

8.    INDEMNIFICATION

8.1    Indemnification of Licensee.    SAP shall indemnify and defend Licensee,
its Subsidiaries and their respective officers, directors and employees
(collectively, the "Indemnified Parties") against all claims, damages (awarded
to a third party), liabilities, and costs, including reasonable attorneys' fees,
arising out of any claim brought against any Indemnified Party by third parties
alleging that the Indemnified Party's Use of the Software or Documentation
infringes or misappropriates any copyright; or trade secret rights, or any
United States patent provided that: such indemnity shall not apply to the extent
the alleged infringement results from Use of the Software in conjunction with
any other software not provided by SAP hereunder, an apparatus other than a
Designated Unit, or unlicensed activities. Licensee will promptly notify SAP in
writing of any such claim (provided that any failure of Licensee to give such
prompt notice shall not excuse SAP if the delay did not materially affect SAP's
defense of such claim) and SAP is permitted to control fully the defense and any
settlement of such claim as long as such settlement shall not include a
financial obligation on Licensee or fault specifically attributed to Licensee.
Licensee shall cooperate fully in the defense of such claim at SAP's expense and
may appear, at its own expense, through counsel reasonably acceptable to SAP.
SAP may settle any claim on a basis requiring SAP to substitute for the Software
and Documentation alternative substantially equivalent (including with respect
to functionality and efficiency) non-infringing programs and supporting
documentation. In the event that any preliminary injunction, temporary
restraining order or final injunction shall be obtained in the Territory, SAP
shall, at its sole option and expense, either:

***

Licensee shall not undertake any action in response to any infringement or
alleged infringement of the Software and Documentation.

THE PROVISIONS OF THIS SECTION 8 STATE THE SOLE, EXCLUSIVE, AND ENTIRE LIABILITY
OF SAP AND ITS LICENSORS TO LICENSEE, AND IS LICENSEE'S SOLE REMEDY, WITH
RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS.

9.    LIMITATIONS OF LIABILITY.

9.1    Licensee's Remedies.    Except for damages resulting from unauthorized
use or disclosure of proprietary information, claims for indemnification
pursuant to Section 8.1, and claims for gross negligence or willful misconduct,
Licensee's sole and exclusive remedies for any damages or loss in any way
connected with the Software or Services furnished by SAP and its licensors,
whether due to SAP's negligence or breach of any other duty, shall be to use
commercially reasonable efforts: (i) to

4


--------------------------------------------------------------------------------


Confidential Treatment

bring the performance of the Software into substantial compliance with the
functional specifications contained in the Documentation; (ii) re-performance of
Services; or (iii) ***.

9.2    Not Responsible.    SAP will not be responsible under this Agreement
unless otherwise agreed to in writing by the parties to the extent that the
Software (i) is not used in accordance with the Documentation; or (ii) is caused
by Licensee, a Modification, third-party software not imbedded in the Software,
or third party database. SAP AND ITS LICENSORS SHALL NOT BE LIABLE FOR ANY
CLAIMS OR DAMAGES ARISING FROM INHERENTLY DANGEROUS USE OF THE SOFTWARE AND/OR
THIRD-PARTY SOFTWARE LICENSED HEREUNDER.

9.3    Limitation of Liability.    ANYTHING TO THE CONTRARY HEREIN
NOTWITHSTANDING, EXCEPT FOR DAMAGES RESULTING FROM UNAUTHORIZED USE OR
DISCLOSURE OF PROPRIETARY INFORMATION AND CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTION 8.1, UNDER NO CIRCUMSTANCES SHALL SAP, ITS LICENSORS OR LICENSEE BE
LIABLE TO EACH OTHER OR ANY OTHER PERSON OR ENTITY FOR AN AMOUNT OF DAMAGES ***
PURSUANT TO THIS AGREEMENT , OR BE LIABLE IN ANY AMOUNT FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOOD WILL OR BUSINESS PROFITS, WORK
STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, OR EXEMPLARY OR PUNITIVE
DAMAGES. ***

9.4    Severability of Actions.    IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A LIMITATION OF
LIABILITY, DISCLAIMER OF WARRANTIES, OR EXCLUSION OF DAMAGES IS INTENDED BY THE
PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION AND TO BE
ENFORCED AS SUCH.

10.    ASSIGNMENT.     Licensee may not, without SAP's prior written consent,
assign, delegate, pledge, or otherwise transfer this Agreement, or any of its
rights or obligations under this Agreement, or the SAP Proprietary Information,
to any party, whether voluntarily or by operation of law, including by way of
sale of assets, merger or consolidation. SAP may assign this Agreement to SAP
AG. ***

11.    GENERAL PROVISIONS.

11.1    Severability.    It is the intent of the parties that in case any one or
more of the provisions contained in this Agreement shall be held to be invalid
or unenforceable in any respect, such invalidity or unenforceability shall not
affect the other provisions of this Agreement, and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.

11.2    No Waiver.    If either party should waive any breach of any provision
of this Agreement, it shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision hereof.

11.3    Counterparts.    This Agreement may be signed in two counterparts, each
of which shall be deemed an original and which shall together constitute one
Agreement.

11.4    Export Control Notice.     The Software, Documentation and Proprietary
Information are being released or transferred to Licensee in the United States
and are therefore subject to the U.S. export control laws. Licensee acknowledges
its obligation to ensure that its exports from the United States are in
compliance with the U.S. export control laws. Licensee shall also be responsible
for complying with all applicable governmental regulations of any foreign
countries with respect to the use of the Proprietary Information by its
Subsidiaries outside of the United States. Licensee agrees that it will not
submit the Software to any government agency for licensing consideration or
other regulatory approval without the prior written consent of SAP.

11.5    Confidential Terms and Conditions.    Licensee shall not disclose the
terms and conditions of this Agreement or the pricing contained therein to any
third party, except that it may (i) disclose such information to its legal and
financial advisors solely on a need to know basis and only if such legal

5


--------------------------------------------------------------------------------


and financial advisors have acknowledged the confidentiality terms and
conditions set forth in this Agreement; and (ii) disclose such information as
required or requested by any government entity, including any regulatory
authority, having jurisdiction over Licensee. Neither party shall use the name
of the other party in publicity, advertising, or similar activity, without the
prior written consent of the other, except that (i) Licensee agrees that SAP may
use Licensee's name in customer listings or as part of SAP's marketing efforts,
subject to Licensee's prior written approval to be given or withheld in
Licensee's sole discretion and (ii) SAP agrees that Licensee may use SAP's name
in connection with a press release to be issued by Licensee promptly following
the execution of this Agreement, provided that SAP pre-approves such press
release, such approval not to be unreasonably withheld or delayed.

11.6    Governing Law.    This Agreement shall be governed by and construed
under the Commonwealth of Pennsylvania law without reference to its conflicts of
law principles. In the event of any conflicts between foreign law, rules, and
regulations, and United States of America law, rules, and regulations, United
States of America law, rules, and regulations shall prevail and govern. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this agreement. The Uniform Computer Information Transactions Act
as enacted shall not apply.

11.7    Notices.    All notices or reports which are required or may be given
pursuant to this Agreement shall be in writing and shall be deemed duly given
when delivered to the respective executive offices of SAP and Licensee at the
addresses first set forth above.

11.8    Force Majeure.     Any delay or nonperformance of any provision of this
Agreement (other than for the payment of amounts due hereunder) caused by
conditions beyond the reasonable control of the performing party shall not
constitute a breach of this Agreement, and the time for performance of such
provision, if any, shall be deemed to be extended for a period equal to the
duration of the conditions preventing performance.

11.9    Entire Agreement.    This Agreement and each Schedule and Appendix
hereto constitute the complete and exclusive statement of the agreement between
SAP and Licensee, and all previous representations, discussions, and writings
are merged in, and superseded by, this Agreement. This Agreement may be modified
only by a writing signed by both parties. This Agreement and each Schedule and
Appendix hereto shall prevail over any additional, conflicting, or inconsistent
terms and conditions which may appear on any purchase order or other document
furnished by Licensee to SAP.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement to become effective as of the date first above written.

11.10    Escrow Of Source Code.

1.    SAP warrants that the source code for those portions of the Software, not
otherwise delivered as source code,, has been or shall be deposited in an escrow
account maintained at DSI Technology Escrow Services, Inc. Burlington, MA (the
"Escrow Agent"), pursuant to an agreement between the Escrow Agent and SAP, (the
"Escrow Agreement").

2.    SAP will from time to time deposit into the escrow account copies of
source code for Releases and Versions of the Software.

3.    SAP or SAP's trustee in bankruptcy shall authorize the Escrow Agent to
make and release a copy of the applicable deposited materials to Licensee upon
the occurrence of any of the following events:

(a)    The existence of any one or more of the following circumstances,
uncorrected for more than thirty (30) days: entry of an order for relief under
Title 11 of the United States Code; the making by SAP of a general assignment
for the benefit of creditors; the appointment of a general receiver or trustee
in bankruptcy of SAP's business or property; or action by SAP under any state
insolvency or similar law for the purpose of its bankruptcy, reorganization, or
liquidation; unless within the specified thirty (30) day period, SAP (including
its receiver or trustee in bankruptcy) provides to Licensee adequate assurances,
reasonably acceptable to Licensee, of its continuing ability and willingness to
fulfill its maintenance obligations under this Agreement;

(b)    SAP has ceased its on-going business operations or that portion of its
business operations relating to the sale, licensing and maintenance of the
Software; or

6


--------------------------------------------------------------------------------


(c)    Failure of SAP to carry out the material maintenance obligations imposed
on it pursuant to this Agreement after reasonable opportunity has been provided
to SAP and SAP AG to perform such obligations.

4.    In no event shall Licensee have the right to access the applicable
deposited materials if SAP AG agrees to assume SAP's maintenance obligations
under this Agreement.

5.    In the event of release under this Agreement, Licensee agrees that it will
treat and preserve the deposited materials as a trade secret of SAP AG in
accordance with the same precautions adopted by Licensee to safeguard its own
trade secrets against unauthorized use and disclosure and in all cases at least
with a reasonable degree of care. Release under this provision shall not extend
Licensee any greater rights or lesser obligations than are otherwise provided or
imposed under this Agreement. This provision shall survive any termination of
this Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] SAP America, Inc.
(SAP) [spacer.gif] Warnaco Inc.
(Licensee) By: [spacer.gif] /s/ Joseph P. La Rosa [spacer.gif] By: [spacer.gif]
/s/ Jay A. Galluzzo Title: [spacer.gif] Vice President [spacer.gif] Title:
[spacer.gif] Vice President, General Counsel and Secretary Date: [spacer.gif]
12/1/04 [spacer.gif] Date: [spacer.gif] 12/1/04 [spacer.gif]

7


--------------------------------------------------------------------------------


EXHIBIT A
to
SAP AMERICA, INC. ("SAP")
SOFTWARE LICENSE AGREEMENT effective December 1, 2004 ("Agreement")
with
WARNACO INC. ("Licensee")

SUBSIDIARY USE AGREEMENT

This Subsidiary Use Agreement is made effective as of the              day of
                 , 200   between SAP                 , Inc., a Delaware
Corporation, with offices at 3999 West Chester Pike, Newtown Square, PA 19073
("SAP") and                                                                    
a                                                    corporation, with offices
at                                                    ("Subsidiary").

[spacer.gif] [spacer.gif] 1.  Subsidiary is entitled to have Named Users Use the
Software on the Designated Unit(s) identified in the SAP             , Inc./
                                  Software End-User License Agreement
("Agreement").

[spacer.gif] [spacer.gif] 2.  Subsidiary agrees to be abide by and be bound by
all of the terms and conditions of the Agreement applicable to Subsidiary and
applicable to Licensee. SAP may directly enforce all such terms and conditions
against it directly.

[spacer.gif] [spacer.gif] 3.  Subsidiary agrees that it's right to Use SAP
Software and receive Maintenance services shall be governed solely by the
Agreement. In the event that the Agreement is terminated, this Subsidiary Use
Agreement is terminated or if Subsidiary ceases to meet the definition of
"Subsidiary" therein, Subsidiary agrees that all of its rights to the Software
will cease effective as of the termination date.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Subsidiary Use Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] SAP America, Inc.
(SAP) [spacer.gif]   (Subsidiary) [spacer.gif] By: [spacer.gif]   [spacer.gif]
By: [spacer.gif]   Title: [spacer.gif]   [spacer.gif] Title: [spacer.gif]  
Date: [spacer.gif]   [spacer.gif] Date: [spacer.gif]   [spacer.gif]

8


--------------------------------------------------------------------------------


MAINTENANCE SCHEDULE ("Schedule")
to
SAP AMERICA, INC. ("SAP")
SOFTWARE LICENSE AGREEMENT effective December 1, 2004 ("Agreement")
with
WARNACO INC. ("Licensee")

This Schedule is hereby annexed to and made a part of the Agreement specified
above. In each instance in which provisions of this Schedule contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Schedule shall prevail and govern.

[spacer.gif] [spacer.gif] 1.  Licensee may request and SAP shall provide, to
such degree as SAP makes such services generally available in the Territory,
maintenance service ("Maintenance"). In order to receive Maintenance, Licensee
must make all required remote support and update connections to each Designated
Unit as requested by SAP. Maintenance currently includes the delivery of new
releases of the Software and Software correction packages, support via
telephone, remote support/update, Early Watch Alert, and SAP's support portal,
as well as the following:

[spacer.gif] [spacer.gif] 2.  mySAP Services: Maintenance currently includes
Licensee's choice of one of the following services per live installation per
year:

[spacer.gif] [spacer.gif] [spacer.gif] A.  One GoingLive Check for any new
Software or other SAP application implementation;

[spacer.gif] [spacer.gif] [spacer.gif] B.  One GoingLive Upgrade Check for an
upgrade to a higher functional release (e.g. from R/3 4.0 to 4.6); or

[spacer.gif] [spacer.gif] [spacer.gif] C.  One GoingLive OS/DB Migration Check.
This OS/DB Migration Check assists the Licensee in preparing for a migration of
an operating system or database. Migration is the responsibility of the
Licensee.

In addition, Maintenance currently includes up to two EarlyWatch Sessions per
live SAP installation for the continual optimization of Licensee's already live
system.

To schedule GoingLive Check, GoingLive OS/DB Migration Check, or EarlyWatch
Sessions, Licensee must contact Americas Customer Support Services at
800-677-7271 or internationally at 610-355-6821 and choose option 6 to schedule
these services. To assist Licensee in this, SAP has established the following
scheduling pre-requisites:

[spacer.gif] [spacer.gif] [spacer.gif] A.  The Licensee must provide remote
access to its productive system.

[spacer.gif] [spacer.gif] [spacer.gif] B.  To receive the GoingLive Check or
GoingLive Upgrade Check Licensee must inform SAP at least three months prior to
your go live or upgrade date.

[spacer.gif] [spacer.gif] [spacer.gif] C.   To receive the EarlyWatch Sessions,
SAP requests a minimum of three months advanced notification. In addition,
Licensee must send the EarlyWatch Alert data to SAP on at least a monthly basis
and cooperate with SAP in reviewing the data and determining the proper
deployment of the EarlyWatch Sessions based on the EarlyWatch Alert data.

[spacer.gif] [spacer.gif] [spacer.gif] D.   To receive the GoingLive OS/DB
Migration Check, Licensee must comply with all of the then current pre-Check
requirements. These requirements currently include hiring a certified OS/DB
migration consultant, proper testing, installation of tools, and advance
scheduling. Contact your local SAP Customer Support Representative for more
information.

Further information and detail about individual SAP services can be found on
SAPNet site (http://www.service.sap.com/support).

FAILURE TO UTILIZE THE MAINTENANCE SERVICES PROVIDED BY SAP MAY PREVENT SAP FROM
BEING ABLE TO IDENTIFY AND ASSIST IN THE CORRECTION OF POTENTIAL PROBLEMS WHICH,
IN TURN, COULD RESULT IN UNSATISFACTORY SOFTWARE PERFORMANCE.

[spacer.gif] [spacer.gif] 3.  Licensee agrees to promptly disclose to SAP, and
to keep and maintain adequate and current records of all Modifications and, if
needed to provide Maintenance Services, provide such records to SAP.

9


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 4.  Maintenance from SAP for the Software licensed
hereunder is limited to the following site(s): Los Angeles, California, Milford,
Connecticut, and New York, New York.

[spacer.gif] [spacer.gif] 5.  Licensee agrees to establish and maintain Customer
Competency Center(s) ("CCC") at the site(s) specified above within twelve months
of the effective date of this Schedule. Each CCC must maintain an internal Help
Desk to provide first level support to Licensee's Named Users. Such internal
Help Desk(s) must be staffed with a sufficient number of SAP certified support
consultants during Licensee's normal working hours, but no less than eight hours
a day, five days a week. All Named Users may have access to SAP's support portal
however, only Licensee CCC employees are authorized to contact SAP after
attempting to resolve the matter. Each CCC shall coordinate Licensee's
Modification notification and disclosure and record keeping requirements and
shall coordinate Licensee's development requests. Licensee's CCC is responsible
for the administration and management of the requirements specified in the
Agreement including, but not limited to, performing periodic self audits to
ensure Licensee's compliance with the license grant, maintaining master and
installation data and managing the release order process. In the event Licensee
does not establish and maintain CCC(s) in accordance with the above, SAP shall
provide written notice to Licensee of such failure, specifying the areas in
which Licensee is deficient. In the event Licensee fails to correct such
deficiencies within sixty days after such notice, SAP reserves the right to
increase, upon written notice, Licensee's then current maintenance percentage
factor then in effect. Such increase shall not exceed SAP's then current
Maintenance fee percentage in effect applied to the aggregate List Price License
Fee for the Software receiving Maintenance.

[spacer.gif] [spacer.gif] 6.  Maintenance Fees shall be paid annually in advance
and shall be specified in Appendices to the Agreement. In addition, Licensee
shall be invoiced an annual fee of USD 1,500 for up to three designated SAP
compliant remote connections. Maintenance Services offered by SAP may be changed
by SAP at any time upon three months prior written notice, provided such changes
in Maintenance are applied to all SAP licensees receiving Maintenance. The
Maintenance Fees and any limitations on increases are subject to Licensee's
compliance with the CCC requirements specified above. Maintenance may be
terminated by Licensee at any time upon three months written notice for any
reason, and upon such termination, Licensee shall be entitled to a pro-rata
refund of prepaid Maintenance Fees. Notwithstanding the forgoing, SAP may
terminate Maintenance after thirty days written notice of Licensee's failure to
pay Maintenance Fees. Licensee is required to certify its CCC in accordance with
SAP's CCC certification program. Certification may be subject to future
requirements. Contact your account team for further details on this program.

[spacer.gif] [spacer.gif] 7.  In the event Licensee elects not to commence
Maintenance on the first day of the month following initial delivery of the
Software, or Maintenance is otherwise declined for some period of time, and is
subsequently requested or reinstated, SAP will invoice Licensee the accrued
Maintenance Fees associated with such time period plus a reinstatement fee equal
to five percent (5%) of the accrued Maintenance Fees

10


--------------------------------------------------------------------------------


Confidential Treatment

PROFESSIONAL SERVICES SCHEDULE effective December 1, 2004 ("Schedule")
to
SAP AMERICA, INC. ("SAP")
SOFTWARE LICENSE AGREEMENT effective December 1, 2004 ("Agreement")
with
WARNACO INC. ("Licensee")

The parties agree that this Schedule is hereby annexed to and made a part of the
Agreement specified above. In each instance in which provisions of this Schedule
contradict or are inconsistent with the provisions of the Agreement, the
provisions of this Schedule shall prevail and govern.

[spacer.gif] [spacer.gif] 1.  Services.     Upon request by Licensee, SAP will
provide a Consultant(s) proficient in the installation and implementation of the
applicable SAP Software ("Services"). Any Statement(s) of Work ("SOW") more
fully describing the project assumptions, scope, duration and fees for the
Services shall reference this Schedule. All Services of the SAP Consultant(s)
will be coordinated with the designated Licensee representative. Licensee is
responsible for making the necessary internal arrangements for the carrying out
of the Services on a non-interference basis.

[spacer.gif] [spacer.gif] 2.  Compensation of SAP.    All Services will be
provided by SAP on a time and expense basis at SAP's then current rates, unless
otherwise agreed by the parties in a SOW.

[spacer.gif] [spacer.gif] 3.  Taxes. Licensee agrees to pay SAP such additional
amounts (including individual federal and/or state and/or local income taxes,
gross receipts, per capita, etc.) as may be incurred by SAP personnel performing
Services and which result from this engagement. Any tax provision set forth in
the Agreement shall apply to Services provided hereunder.

[spacer.gif] [spacer.gif] 4.  Work Product.    

4.1    ***, SAP shall have the sole and exclusive right, title and ownership to
any and all ideas, concepts and other intellectual property rights related in
any way to the techniques, knowledge or processes of the SAP Services and
deliverables, whether or not developed for Licensee.

4.2    In the event SAP makes a Modification specifically on behalf of Licensee,
Licensee shall be permitted to use such Modification(s) with the Software in
accordance with the Agreement.

[spacer.gif] [spacer.gif] 5.  Warranty.    SAP warrants that its Services shall
be performed consistent with generally accepted industry standards. SAP MAKES NO
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, NOR ANY OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, IN CONNECTION WITH THIS SCHEDULE AND
THE SERVICES PROVIDED HEREUNDER.

[spacer.gif] [spacer.gif] 6.  Limitation of Liability.     ANYTHING TO THE
CONTRARY HEREIN NOTWITHSTANDING, EXCEPT FOR DAMAGES RESULTING FROM UNAUTHORIZED
USE OR DISCLOSURE OF PROPRIETARY INFORMATION AND CLAIMS FOR INDEMNIFICATION
PURSUANT TO SECTION 8.1 OF THE AGREEMENT, UNDER NO CIRCUMSTANCES SHALL SAP, ITS
LICENSORS OR LICENSEE BE LIABLE TO EACH OTHER OR ANY OTHER PERSON OR ENTITY FOR
AN AMOUNT OF *** PURSUANT TO THIS AGREEMENT, OR BE LIABLE IN ANY AMOUNT FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOOD WILL OR
BUSINESS PROFITS, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, OR
EXEMPLARY OR PUNITIVE DAMAGES. ***

[spacer.gif] [spacer.gif] 7.  Termination:     The terms of this Schedule shall
be effective as of the Effective Date of the Schedule and shall remain in effect
until terminated by either party upon thirty days prior written notice or
otherwise in accordance with the Agreement or a particular SOW. Except as stated
otherwise in a SOW to this Agreement, Licensee shall be liable for payment to
SAP for all Services provided prior to the effective date of any such
termination.

11


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.  General Provisions.    

8.1    SAP may subcontract all or part of the Services to be performed to a
qualified third party.

8.2    With respect to the Services provided by SAP under this Schedule and any
SOW hereto, the relationship of SAP and Licensee is that of an independent
contractor.

8.3    Neither party shall solicit or hire, in any capacity whatsoever, any of
the other party's employees involved in a Statement of Work during the term of
the applicable Statement of Work and for a period of six months from the
termination thereof, without the express written consent of the other party.

8.4    This Schedule, including any applicable SOW's, and the Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties, whether
written or oral, relating to the same subject matter. In the event of any
inconsistencies between this Schedule and a SOW, the SOW shall take precedence
over the Schedule. Any purchase order or other document issued by Licensee is
for administrative convenience only.

[spacer.gif] [spacer.gif] 9.  Survival:     Sections 4 and 8.3 above shall
survive any termination of the Schedule.

12


--------------------------------------------------------------------------------


Confidential Treatment

Appendix 1
effective December 1, 2004 ("Appendix")
to
SAP AMERICA, INC. ("SAP")
SOFTWARE LICENSE AGREEMENT effective December 1, 2004 ("Agreement")
with
WARNACO INC. ("Licensee")

This Appendix is hereby annexed to and made a part of the Agreement specified
above. In each instance in which provisions of this Appendix contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

[spacer.gif] [spacer.gif] 1.  NAMED USER DEFINITIONS:

[spacer.gif] [spacer.gif] 1.1  "Professional User" is a Named User (i) who
performs operational related roles and Employee User roles supported by the
Software, ***.

[spacer.gif] [spacer.gif] 1.1.1  ***

[spacer.gif] [spacer.gif] 1.1.2  ***

[spacer.gif] [spacer.gif] 1.2  "Limited Professional User" is a Named User who
is an employee of a Business Partner performing limited operational roles
supported by the Software. The total number of Limited Professional Users may
not exceed fifteen percent (15%) of the total number of Professional Users
licensed under the Agreement.

[spacer.gif] [spacer.gif] 1.3  "Employee User" is a Named User who performs only
employee self-service related roles supported by the Software. Each Employee
User may access the Software solely for such individual's own purposes.

[spacer.gif] [spacer.gif] 1.4  "Developer User" is a Named User who performs
Employee User roles and uses development and administration tools provided with
the Software for the purpose of modifying, deploying and managing SAP or third
party applications or for the purpose of creating, modifying, deploying and
managing custom developed applications.

[spacer.gif] [spacer.gif] 2.  LICENSE GRANT: Licensee shall have a specific
number of Named Users ***.

[spacer.gif] [spacer.gif] 2.1  ***

[spacer.gif] [spacer.gif] 2.1.1  mySAP Business Suite:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
  [spacer.gif] Number of Users Licensed: "X" if
Licensed [spacer.gif]   [spacer.gif] Professional [spacer.gif] Limited
Professional [spacer.gif] Employee [spacer.gif] Developer(1) X [spacer.gif]
mySAP Business Suite
* powered by SAP NetWeaver [spacer.gif]   595   [spacer.gif]   105  
[spacer.gif]   0   [spacer.gif]   4   [spacer.gif]

[spacer.gif] [spacer.gif]   (1) Licensee agrees to maintain at least one
Developer User per installation

[spacer.gif] [spacer.gif]   * powered by SAP NetWeaver is an SAP Application
Specific Runtime License that is included with the mySAP Business Suite for the
sole and exclusive purpose of interoperation with mySAP Business Suite Software
through the limited use of some or all of the following components: Enterprise
Portal (EP), Business Intelligence (BI), Knowledge Management (KM), Mobile
Infrastructure (MI), Web Application Server (Web AS).

[spacer.gif] [spacer.gif] 2.1.2  Cross Industry Software Engines/Functionality:
None licensed at this time.

[spacer.gif] [spacer.gif] 2.1.3  Industry Specific Software
Engines/Functionality/Users: Only licensed Named Users can access Cross Industry
Software Engines or Functionality.

1


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif] [spacer.gif]   a) Consumer Industries:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] "X" if
Licensed [spacer.gif]   [spacer.gif] Functionality [spacer.gif] License Metric
[spacer.gif] Licensed Level X [spacer.gif] mySAP Consumer Products [spacer.gif]
Apparel & Footwear
Solution [spacer.gif] Business Unit
Revenue* [spacer.gif] *** * [spacer.gif]

* ***

[spacer.gif] [spacer.gif] [spacer.gif]   b) Consumer Industries:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] "X" if
Licensed [spacer.gif]   [spacer.gif] Functionality [spacer.gif] License Metric
[spacer.gif] Licensed Level X [spacer.gif] mySAP Consumer Products [spacer.gif]
Apparel & Footwear
Solution [spacer.gif] **Annual
Revenues [spacer.gif] **USD
*** [spacer.gif]

** ***

[spacer.gif] [spacer.gif] 2.1.4  *** LICENSE FEE AND PAYMENT: The total *** List
Price License Fee for the Software specified above for the total number of Named
Users and Software Engines is USD ***. The discountable portion of such List
Price License Fee shall be discounted by *** for a standard Net License Fee of
USD *** which shall be discounted *** for a total Net License Fee of USD
1,555,400.00. Such total Net License Fee shall be invoiced upon execution of
this Appendix and is payable net thirty (30) days from date of invoice. In
accordance with Section 5 below, the annual Maintenance Fee associated with ***
of this Appendix is USD 264,418.00. The total invoice amount to Licensee for ***
of this Appendix for License and Maintenance Fees is USD 1,819,818.00, which
will be invoiced upon execution of this Appendix and is payable net thirty (30)
days from date of invoice.

[spacer.gif] [spacer.gif] 2.1.5  *** MAINTENANCE FEE AND PAYMENT:

[spacer.gif] [spacer.gif]   Subject to Section 5 herein, the Maintenance Fee for
the Software licensed under *** of this Appendix is priced at *** . The current
annual Maintenance Fee for the Software licensed under *** of this Appendix is
USD 264,418.00 ***. Maintenance Fees are invoiced on an annual basis effective
January 1 of a calendar year. Any Maintenance Fees due prior to January 1 are
invoiced on a pro-rata basis for the given calendar year in effect.

[spacer.gif] [spacer.gif] 2.2  ***

[spacer.gif] [spacer.gif] 2.2.1  mySAP Business Suite:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
  [spacer.gif] Number of Users Licensed: "X" if
Licensed [spacer.gif]   [spacer.gif] Professional [spacer.gif] Limited
Professional [spacer.gif] Employee [spacer.gif] Developer(1) X [spacer.gif]
mySAP Business Suite
* powered by SAP NetWeaver [spacer.gif]   170   [spacer.gif]   30   [spacer.gif]
  0   [spacer.gif]   0   [spacer.gif]

[spacer.gif] [spacer.gif]   (1) Licensee agrees to maintain at least one
Developer User per installation

[spacer.gif] [spacer.gif]   * powered by SAP NetWeaver is an SAP Application
Specific Runtime License that is included with the mySAP Business Suite for the
sole and exclusive purpose of interoperation with mySAP Business Suite Software
through the limited use of some or all of the following components: Enterprise
Portal (EP), Business Intelligence (BI), Knowledge Management (KM), Mobile
Infrastructure (MI), Web Application Server (Web AS).

[spacer.gif] [spacer.gif] 2.2.2  Cross Industry Software Engines/Functionality:
None licensed at this time.

[spacer.gif] [spacer.gif] 2.2.3  Industry Specific Software
Engines/Functionality/Users: Only licensed Named Users can access Cross Industry
Software Engines or Functionality.

2


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif]   Consumer Industries:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] "X" if
Licensed [spacer.gif]   [spacer.gif] Functionality [spacer.gif] License Metric
[spacer.gif] Licensed Level X [spacer.gif] mySAP Consumer Products [spacer.gif]
Apparel & Footwear
Solution [spacer.gif] *Annual
Revenues [spacer.gif] *USD
*** [spacer.gif]

* ***

[spacer.gif] [spacer.gif] 2.2.4  *** LICENSE FEE AND PAYMENT: The total *** List
Price License Fee for the Software specified above for the total number of Named
Users and Software Engines is USD ***. The discountable portion of such List
Price License Fee shall be discounted by *** for a standard Net License Fee of
USD ***, which shall be discounted *** for a total Net License Fee of USD
444,400.00. Such total Net License Fee shall be invoiced upon the effective date
of *** and is payable net thirty (30) days from date of invoice.

[spacer.gif] [spacer.gif] 2.2.5  *** MAINTENANCE FEE AND PAYMENT:

[spacer.gif] [spacer.gif]   Subject to Section 5 herein, the Maintenance Fee for
the Software licensed under *** of this Appendix is priced at ***. The annual
Maintenance Fee for the Software licensed under *** of this Appendix is USD
75,548.00 ***. Maintenance Fees are invoiced on an annual basis effective
January 1 of a calendar year. Any Maintenance Fees due prior to January 1 are
invoiced on a pro-rata basis for the given calendar year in effect.

[spacer.gif] [spacer.gif] 2.3  DATABASE: Database Interface (see Section 6
below)

[spacer.gif] [spacer.gif] 2.4  COUNTRY/LANGUAGE VERSIONS LICENSED: Applicable
country/language specific versions licensed by Licensee from SAP hereunder are
as follows:

[spacer.gif] [spacer.gif]   All country/language specific versions generally
delivered with the Software as of the effective date of this Appendix, including
but not limited to English. This will not include such country/language versions
that are subject to an uplift fee. So long as Licensee remains current with
Maintenance, and a new country/language version becomes generally available to
all customers at no additional license fee, Licensee shall be entitled to Use
such country/language version for no additional License fee.

[spacer.gif] [spacer.gif]   SAP licenses the Software for Use in countries for
which there is currently no language or country specific functionality. Certain
country/language specific functionality must be licensed directly from an SAP
distributor located in that country as identified in SAP's current List of
Prices and Conditions.

[spacer.gif] [spacer.gif] 2.5  BUSINESS CONNECTOR: The mySAP Software licensed
under item 2.1 and 2.2 above includes the right to Use the SAP Business
Connector subject to the following conditions:

[spacer.gif] [spacer.gif]   (a) Use of the Business Connector is only permitted
for connecting to SAP Software components and is not permitted for
communications between one or more systems not operating the Software. If
Licensee desires to Use the Business Connector for such form of communication,
Licensee must obtain a separate license from a third party.

[spacer.gif] [spacer.gif]   (b) The standard version of the Business Connector
may be downloaded by Licensee from SAP Service Marketplace.

[spacer.gif] [spacer.gif]   (c) Secure Version:     X     ("x" if licensed)

[spacer.gif] [spacer.gif]   In the event Licensee has licensed the secure
version of the Business Connector, Licensee acknowledges: (1) the product
contains 128 byte encryption; (2) Licensee will Use the Business Connector
solely for commercial purposes; (3) Licensee will not permit Use of the Business
Connector by any governmental or quasi-governmental agency foreign to the United
States; (4) neither Licensee or any of Licensee's individual end-users have been
denied export privileges by the United States; (5) the Business Connector will
be used exclusively by the Licensee represented by the SAP Customer ID entered
on the SAP website to obtain the software; (6) Licensee acknowledges that the
Business Connector is subject to United States

3


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif]   Export Administration Regulations and agrees not to
further export the Business Connector from Licensee's location. Licensee can
obtain the secure version of the Business Connector by contacting Licensee's SAP
contract administrator.

[spacer.gif] [spacer.gif] 2.6  SAP APPLICATION SPECIFIC RUNTIME LICENSE: The
mySAP Software licensed under item 2.1 and 2.2 above includes the right to Use
the SAP Exchange Infrastructure (including the SAP designated adapters that
connect solely SAP applications) subject to the following conditions: Use of the
SAP Exchange Infrastructure is restricted to Use with SAP Software Components
licensed by Licensee under the Agreement and the SAP Solution Manager solely as
a runtime license. Use of the SAP Exchange Infrastructure for the SAP Solution
Manager is restricted solely to the extent required under SAP's then current
Maintenance offering (provided Licensee is receiving Maintenance from SAP). In
the event Licensee Uses the SAP Exchange Infrastructure to build and/or operate
a custom developed or third party application, a full use license is required.

[spacer.gif] [spacer.gif] 3.  INSTALLATION: For Software to be installed on a
specific Licensee or Affiliate Designated Unit within the Territory, Licensee
shall provide SAP with written notice of the type/model and serial number and
location of each Designated Unit and the number of Users allocated to each such
Designated Unit prior to such installation. Such notice shall be in a form
materially similar to Schedule 1 attached hereto and is to be sent to: SAP
Contracts Department, Attention: Director of Contracts, 3410 Hillview Avenue,
Palo Alto, CA 94304.

[spacer.gif] [spacer.gif] 4.  DELIVERY: Delivery of the above-specified Software
and Documentation is estimated to take place in December, 2004.

[spacer.gif] [spacer.gif]   At Licensee's request, SAP will use commercially
reasonable efforts to cooperate with Licensee in order to deliver the Software
licensed in Section 2 herein (and excluding any portion of Maintenance) by
electronic transmission or otherwise in accordance with Licensee's instructions.
Any reasonable costs incurred by SAP in support of such transfer of the Software
will be reimbursed to SAP by Licensee and Licensee agrees that it will provide
all required technical support and connections, at its expense, as requested by
SAP. Licensee will defend and indemnify SAP for any taxes, penalties and related
interest (excluding taxes based on SAP's income) should such taxes result, as
SAP makes no representations regarding the taxability of such transaction but is
simply complying with Licensee's request.

[spacer.gif] [spacer.gif]   Currently, software shipped to the following states
will be subject to sales taxation: Arizona, Arkansas, California, Colorado,
Connecticut, District of Columbia, Georgia, Hawaii, Idaho, Indiana, Iowa,
Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Nebraska, Nevada, New Mexico, New York, North
Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South
Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington,
West Virginia, Wisconsin, and Wyoming. This listing is provided for information
only. Licensee is responsible for obtaining its own tax advice. This list is
subject to change without notice.

[spacer.gif] [spacer.gif] 5.  MAINTENANCE: Maintenance offered by SAP is set
forth in the Maintenance Schedule to the Agreement. Maintenance at the site(s)
specified in the Maintenance Schedule to the Agreement shall commence as of the
first day of the month following initial delivery of the Software. Maintenance
Fees are subject to change once during a calendar year upon ninety (90) days
notice to Licensee. *** Maintenance fees set forth above do not include federal,
state or local taxes. Maintenance Fees are invoiced on an annual basis effective
January 1 of a calendar year and payable Net 30 days. Any Maintenance Fees due
prior to January 1 are invoiced on a pro-rata basis for the given calendar year
in effect. ***

[spacer.gif] [spacer.gif] 6.  THIRD-PARTY DATABASE:

[spacer.gif] [spacer.gif]   7.1 The Software licensed hereunder requires a third
party database product which has either been integrated or pre-installed as part
of the Software, or which must be installed to Use the Software. Third party
database product functionality as integrated in the Software may differ from a
non-integrated third party database product. Each third party database product
is

4


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif]   subject to its respective third party vendor License
Agreement. This Agreement does not contain a license to use the integrated third
party database product. Licensee has no right to use and are not licensed to use
the copy of the third party database in conjunction with the Software and
Software Engine licensed hereunder until Licensee has executed the Agreement,
this Appendix and a third party database license agreement for the third party
database. Upon request, Licensee shall provide to SAP the invoice number and/or
license number and corresponding date for the third party database license.

[spacer.gif] [spacer.gif]   SAP makes no representations or warranties as to the
terms of any license or the operation of any third-party database obtained
directly from a third party supplier by Licensee. Licensee is responsible for
support and maintenance of the third-party database licensed from a third party
supplier, and SAP has no responsibility in this regard.

[spacer.gif] [spacer.gif]   7.2 mySAP EP licensed hereunder requires a third
party database product, currently MS SQL Server, Oracle, which must be installed
to Use mySAP EP. In the event Licensee Uses Unification for mySAP EP licensed
hereunder, Unification for mySAP EP requires a third party database product,
currently MS SQL Server, which must be installed to Use Unification for mySAP
EP. Each third party database product is subject to its respective third party
vendor license agreement. This Agreement does not contain a license to use the
third party database product.

[spacer.gif] [spacer.gif] 7.  LICENSE KEY: Each copy of the Software licensed
hereunder requires a license keycode. For each installation of the Software,
eight (8) keycodes shall be provided. The license keycodes will be issued by SAP
AG within four (4) weeks from the date of installation of the Software on each
Designated Unit. The required form to receive the license keycodes from SAP AG
must be completed by Licensee and faxed to SAP AG within the four (4) week
period following installation of the Software. The applicable form and fax
number will be included in each installation kit provided to Licensee upon
delivery of the Software. Licensees that subsequently change Designated Units
for Use of the licensed Software must be re-issued license keycodes for each
respective copy of the licensed Software. Failure of Licensee to obtain
necessary license keycodes for the licensed Software within four (4) weeks of
installation of such Software, will cause the Software to have limited Named
User access until such time as the license keycodes are issued.

[spacer.gif] [spacer.gif] 8.  CONSIDERATION: Provided that Licensee is current
with all payments to SAP as described herein, upon SAP's receipt of License and
Maintenance Fee payments ***, Licensee shall have the right to Use the SAP
Apparel and Footwear Engine Licensed hereunder for up to the number of Named
Users Licensed by Licensee hereunder through both ***, for those divisions
described hereunder and for divisions acquired by Licensee after the execution
date of this Appendix, so long as Licensees total annual revenues among all
divisions remains below USD ***.

[spacer.gif] [spacer.gif] 9.  ***

[spacer.gif] [spacer.gif] 10.  ***

[spacer.gif] [spacer.gif] 11.  PUBLICITY: In consideration of the discount
provided herein, Licensee agrees to provide telephone references for prospective
SAP customers. Licensee also agrees to provide press testimonials, releases and
announcements at SAP's request, provided that the Licensee shall not be required
to provide such press testimonials, releases and announcements more than twice
per year and, provided, further, that no opinion shall be attributable to
Licensee other than Licensee's own opinion of the Software and Services based on
Licensee's own experience. All such press testimonials, releases and
announcements are subject to Licensee's prior written approval to be given or
withheld in Licensee's sole discretion.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 12.  VALIDITY OF OFFER: The validity of this Appendix
will expire December 1, 2004, unless sooner executed by Licensee, or extended in
writing by SAP.

Accepted by:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] SAP America, Inc.
(SAP) [spacer.gif] Warnaco Inc.
(Licensee) By: [spacer.gif] /s/ Joseph P. La Rosa [spacer.gif] By: [spacer.gif]
/s/ Jay A. Galluzzo Title: [spacer.gif] Vice President [spacer.gif] Title:
[spacer.gif] Vice President, General Counsel and Secretary Date: [spacer.gif]
12/1/04 [spacer.gif] Date: [spacer.gif] 12/1/04 [spacer.gif]

6


--------------------------------------------------------------------------------


Schedule 1 to Appendix 1 effective December 1, 2004

Designated Unit Information

[spacer.gif] [spacer.gif] 1.  Name of Licensee or Subsidiary where Designated
Unit is located:  __________________

[spacer.gif] [spacer.gif] 2.  Designated Unit(s) to be identified by Licensee to
SAP in writing.

[spacer.gif] [spacer.gif] [spacer.gif]   Type/Model No.:
__________________________________

[spacer.gif] [spacer.gif] [spacer.gif]   Serial No.:
__________________________________

[spacer.gif] [spacer.gif] [spacer.gif]   Location of Designated Unit:
__________________________________

[spacer.gif] [spacer.gif]   __________________________________

[spacer.gif] [spacer.gif] [spacer.gif]   Telephone Number:
__________________________________

[spacer.gif] [spacer.gif] [spacer.gif]   Software Delivery Contact Person:
__________________________________

3.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Hardware
Information [spacer.gif] Operating System [spacer.gif] Database* Manufacturer
[spacer.gif] Model [spacer.gif] Manufacturer [spacer.gif] Release [spacer.gif]
Manufacturer [spacer.gif] Release   [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]         [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]        
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]      
[spacer.gif]         [spacer.gif]       [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]

* Note: When Database is licensed from the vendor directly, insert P.O.
Number___________, Invoice Number _________ and Date ____________

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Name  Date

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Title

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

(Licensee)

7


--------------------------------------------------------------------------------


Confidential Treatment

Schedule 2 to Appendix 1 effective December 1, 2004

*** Software

***

8


--------------------------------------------------------------------------------


Confidential Treatment

Appendix 2
effective December 1, 2004 ("Appendix")
to
SAP AMERICA, INC. ("SAP")
SOFTWARE LICENSE AGREEMENT effective December 1, 2004 ("Agreement")
with
WARNACO INC. ("Licensee")

This Appendix is hereby annexed to and made a part of the Agreement specified
above. The following Articles and Provisions of the Agreement are specifically
incorporated herein by reference: 1 (Definitions), 2 (License Grant), 4 (Price
and Payment), 5 (Term and Termination), 6.1 (Protection of Proprietary
Information), 7.3 (Express Disclaimer), 9 (Limitation of Liability), 10
(Assignment) and 11 (General Provisions). Unless stated otherwise herein, all
other provisions of the Agreement are specifically excluded with respect to this
Appendix. In each instance in which provisions of this Appendix contradict or
are inconsistent with the incorporated provisions of the Agreement, the
provisions of this Appendix shall prevail and govern.

[spacer.gif] [spacer.gif] 1.  *** LICENSE GRANT EFFECTIVE December 1, 2004:

[spacer.gif] [spacer.gif] 1.1  Software licensed by Licensee from SAP hereunder
is as follows:

RWD Info PakTM Suite with Simulator Or Simulator only

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] LICENSED:
NUMBER of LICENSED SAP USERS   [spacer.gif] Professional and
Limited Professional Users [spacer.gif] Employee Users RWD Info PakTM Bundled
Package with Simulator (including Publisher, Glossary, Web Architect and
Simulator) [spacer.gif]   700   [spacer.gif]   0   RWD Info PakTM Help Launchpad
[spacer.gif]   700   [spacer.gif]   0   [spacer.gif]

[spacer.gif] [spacer.gif] 1.1.1.  *** LICENSE FEE AND PAYMENT:    The total List
Price License Fee to Licensee for the Software specified above for the total
number of Named Users and Software Engines is USD *** which shall be discounted
*** for a total Net License Fee to Licensee of USD 61,250.00.

In the event Licensee exceeds the License Grant specified herein, and/or
Licensee desires to expand the License Grant specified herein to include
additional Affiliates, divisions or business units not identified herein
Licensee agrees to provide written notice to SAP. SAP reserves the right to
modify the Agreement to reflect such increase in the License Grant, recalculate
the Net License Fee and Maintenance Fee accordingly and invoice Licensee for
such increased license and maintenance fees based on SAP's then current pricing
in effect.

Upon SAP's reasonable request, Licensee shall deliver to SAP a report, as
defined by SAP, evidencing Licensee's usage of the RWD software licensed under
this Agreement.

[spacer.gif] [spacer.gif] 1.1.2.  *** MAINTENANCE FEE AND
PAYMENT:    Maintenance at such United States site(s) shall commence January 1,
2005. Maintenance Fees for the Software licensed under *** of this Appendix, for
the total number of Users specified above, is USD 10,413.00 *** per year.
Maintenance fees are subject to change upon ninety (90) days notice to Licensee.
Maintenance fees set forth above do not include federal, state or local taxes.

[spacer.gif] [spacer.gif] 2.  INSTALLATION:    For the RWD Software to be
installed at a specific Licensee and/or Affiliate site within the Territory,
Licensee shall provide SAP with written notice of the location of each computer
and the number of Users, licensed in Item 1, allocated to each such device
within sixty (60) days of the use of such device. Such notice shall be in a form
materially similar to Schedule 1 attached hereto and is to be sent to: SAP
Contract Department, Attention: Director, Contracts: 3410 Hillview Avenue, Palo
Alto, CA 94304. Licensee shall be responsible for installation of the RWD
Software.

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3.  DELIVERY:    Delivery of the above-specified
Software and Documentation is estimated to take place in December, 2004.

At Licensee's request, SAP will use commercially reasonable efforts to cooperate
with Licensee in order to deliver the Software licensed in Section 2 herein (and
excluding any portion of Maintenance) by electronic transmission or otherwise in
accordance with Licensee's instructions. Any reasonable costs incurred by SAP in
support of such transfer of the Software will be reimbursed to SAP by Licensee
and Licensee agrees that it will provide all required technical support and
connections, at its expense, as requested by SAP. Licensee will defend and
indemnify SAP for any taxes, penalties and related interest (excluding taxes
based on SAP's income) should such taxes result, as SAP makes no representations
regarding the taxability of such transaction but is simply complying with
Licensee's request.

Currently, software shipped to the following states will be subject to sales
taxation: Arizona, Arkansas, California, Colorado, Connecticut, District of
Columbia, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Nebraska, Nevada, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,
Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and
Wyoming. This listing is provided for information only. Licensee is responsible
for obtaining its own tax advice. This list is subject to change without notice.

[spacer.gif] [spacer.gif] 4.  MAINTENANCE FEE AND PAYMENT:

[spacer.gif] [spacer.gif] 4.1  To the degree RWD makes such maintenance services
generally available to SAP, Licensee may request and SAP shall provide
maintenance service ("Maintenance") with respect to the RWD software, so long as
Licensee is subscribing for and paying for Maintenance. Maintenance currently
includes the delivery of releases and versions of the RWD software made
available to SAP, support via telephone, coordination of defect correction with
RWD, and SAP's Online Software Services. Maintenance, from SAP, for the RWD
software licensed hereunder is limited to the United States sites previously
identified in the Agreement and related Appendices. Notwithstanding anything to
the contrary in the Agreement, Licensee acknowledges RWD's standard hours of
maintenance service are Monday through Friday, 8:30 a.m. to 5:30 p.m., eastern
standard time, except for holidays as observed by RWD; further, Licensee
acknowledges that for each release, RWD will offer maintenance services through
SAP only for the most recent version and the version immediately prior thereto.
After a new release becomes commercially available, RWD will provide maintenance
services through SAP only for such new release and, until a new version of the
new release becomes available, for the latest version of the prior release. In
order to receive Maintenance hereunder, Licensee must make all required remote
support connections to each Designated Unit, at its expense, as requested by
SAP.

Licensee shall appoint no more than 5 individuals who are knowledgeable in the
operation of the RWD Software to serve as primary contacts in the event that
Licensee needs to contact RWD for support. The identification and number of Key
Users will be specified in Schedule 1 to this Appendix. All of Licensee's
support inquiries shall be initiated solely through these Key Users. Licensee
shall have the right to appoint substitute individuals to serve as Key Users
provided the names of the new individuals and the individuals being substituted
are communicated to SAP in writing. Licensee shall have the right to appoint
additional individuals to serve as Key Users upon mutual agreement of the
Licensee and SAP.

[spacer.gif] [spacer.gif] 4.2  In the event Licensee elects not to commence
Maintenance upon the first day of the month following initial delivery of the
RWD software, or Maintenance is otherwise declined for some period of time, and
is subsequently requested or reinstated, SAP will invoice Licensee the accrued
maintenance service fees associated with such time period plus a reinstatement
fee.

[spacer.gif] [spacer.gif] 5.  LIMITATION OF LIABILITY:    In no event shall
SAP's total liability for damages of any kind or nature in any way arising from
or related to the RWD software licensed hereunder exceed an amount equal to the
Net License Fee identified in Item 2 hereof.

2


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif] 6.  THIRD-PARTY DATABASE:

[spacer.gif] [spacer.gif] 6.1  The Software licensed hereunder requires a third
party database product which has either been integrated or pre-installed as part
of the Software, or which must be installed to Use the Software. Third party
database product functionality as integrated in the Software may differ from a
non-integrated third party database product. Each third party database product
is subject to its respective third party vendor License Agreement. This
Agreement does not contain a license to use the integrated third party database
product. Licensee has no right to use and are not licensed to use the copy of
the third party database until Licensee has executed the Agreement, this
Appendix and execute a third party database license agreement for the third
party database. Upon request, Licensee shall provide to SAP the invoice number
and/or license number and corresponding date for the third party database.

[spacer.gif] [spacer.gif] 6.2  SAP makes no representations or warranties as to
the terms of any license or the operation of any third-party database obtained
directly from a third party supplier by Licensee. Licensee is responsible for
support and maintenance of the third-party database licensed from a third party
supplier, and SAP has no responsibility in this regard.

[spacer.gif] [spacer.gif] 7.  ***

[spacer.gif] [spacer.gif] 8.  VALIDITY OF OFFER:    The validity of this
Appendix will expire December 1, 2004 unless sooner executed by Licensee, or
extended in writing by SAP.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Accepted by: [spacer.gif] Accepted by: [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] SAP AMERICA, INC.
(SAP) [spacer.gif] WARNACO INC.
(Licensee) By: [spacer.gif] /s/ Joseph P. La Rosa [spacer.gif] By: [spacer.gif]
/s/ Jay A. Galluzzo Title: [spacer.gif] Vice President [spacer.gif] Title:
[spacer.gif] Vice President, General Counsel and Secretary Date: [spacer.gif]
12/1/04 [spacer.gif] Date: [spacer.gif] 12/1/04 [spacer.gif]

EH111104

3


--------------------------------------------------------------------------------


Schedule 1
to Appendix 2 effective December 1, 2004

Software and User Allocation

Licensee — please assist with inserting this information

Contact Data

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Customer Name:
* Shipping Address:
City/State/Zip:
Contact Name:
Contact Phone Number:
[spacer.gif] Contact Fax Number:
Contact E-Mail Address:
[spacer.gif]

[spacer.gif] [spacer.gif] * Shipping address must be a street address, PO Box is
not sufficient.

Products Licensed:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
NUMBER of LICENSED
SAP Professional and Limited
Professional USERS [spacer.gif] NUMBER of LICENSED SAP
Employee USERS RWD Info Pak Bundled Package with Simulator [spacer.gif]      
[spacer.gif]       RWD Info Pak Bundled Package without Simulator [spacer.gif]  
    [spacer.gif]       RWD Info Pak Launchpad [spacer.gif]       [spacer.gif]  
    RWD Info Pak Publisher / Glossary Only [spacer.gif]       [spacer.gif]      
RWD Omni Help Only [spacer.gif]       [spacer.gif]       RWD Info Pak Simulator
Only [spacer.gif]       [spacer.gif]       [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Current SAP Release:
[spacer.gif] Microsoft Windows Version:
Microsoft Office Version:
[spacer.gif] SAP GUI Version:
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Account Executive Name:
[spacer.gif] Phone No.:
Fax No.: [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Date Form
Completed: [spacer.gif] Contract Start Date: [spacer.gif] Maint. Start Date:
Maint Fee: [spacer.gif] [spacer.gif]

4


--------------------------------------------------------------------------------


Execution Copy
Fixed Fee

Statement of Work
Issued December 1, 2004
to
Professional Services Schedule ("Agreement")
between
SAP America, Inc. ("SAP")
and
Warnaco Inc. ("Licensee" or "Warnaco")

Project Name: ERP Implementation ("Project")

This Statement of Work and the terms and conditions of the SAP Professional
Services Schedule, having an Effective Date of December 1, 2004, describe the
Services to be provided to Licensee in support of the implementation of SAP
Software for the fees set forth herein as authorized by Licensee by signing this
Statement of Work.

1.    Scope and Approach

Licensee requires SAP Services for the implementation of the individual Project
hereinafter referred to as "the Project". The scope of the Project is set forth
in the attached Exhibit 1. The Project details and associated timelines are set
forth in the attached Exhibit 2. The Project Service fees, associated expenses,
and payment structure are set forth in the attached Exhibit 3. Any modification
to this SOW requires a Change Order as set forth in the attached Exhibit 4. All
Exhibits and amendments thereto are incorporated herein by reference.

2.    Licensee Responsibilities

Licensee agrees to provide appropriate project resources, including but not
limited to equipment, data, information, workspace and appropriate and
cooperative personnel, to facilitate the performance of the Services. Such
provision shall include, but not be limited to, the following:

WARNACO Team and Project Location

[spacer.gif] [spacer.gif] [spacer.gif] a)  Prior to Business Blueprint, WARNACO
will have the WARNACO Core Team ("CT") members, roles and processes defined and
formalized.

[spacer.gif] [spacer.gif] [spacer.gif] b)  WARNACO key business users and
subject matter experts ("SMEs"), including management, will make reasonable
efforts to be available to SAP for participation in the completion of the
Business Blueprint, and for the playback of business processes during
Realization, and additionally for the resolution of outstanding issues. Key
business users and SMEs will have the requisite authority to make decisions
regarding materials content and format in their area of responsibility.

[spacer.gif] [spacer.gif] [spacer.gif] c)  The WARNACO CT assigned to deployment
and rollout must have a thorough understanding of the configured SAP system,
interfaces, conversions, custom developments, etc. To accomplish this, WARNACO
will ensure that the deployment or rollout personnel are on the project at least
10 (ten) days in advance of planned rollout. The CT will have completed the
level three training and have the ability to configure the system by March 31,
2005.

[spacer.gif] [spacer.gif] [spacer.gif] d)  WARNACO will provide a business
leader in each functional and technical area ("Business Process Owner") to guide
the business requirements and process, including but not limited to, the
provision of validation (or alternately detailed feedback necessary for
validation) of configuration, necessary interface testing, data conversion
testing, and bolt-on Complimentary Software Partner ("CSP") software
integration, if any. Business Process Owners shall exhibit a comprehensive
WARNACO vision, speak on behalf of Warnaco for all sites related to the Project,
and communicate with each site regularly. The project roles required are defined
below.

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] e)  WARNACO shall retain ownership and
responsibility for the timely delivery of the "organizational change management
function" portion of the Project as described in Statement of Work #2 entered
into by the parties concurrently with this SOW subject to the terms and
conditions set forth therein. Warnaco acknowledges that SAP's ability to perform
the Services as described herein is contingent upon Warnaco's performance of
this role.

Development: Interfaces, Conversions, Reports, Enhancements, Forms, and Workflow

[spacer.gif] [spacer.gif] [spacer.gif] f)  WARNACO will ensure that WARNACO CT
has knowledge of existing WARNACO legacy systems and interface architecture
(including EDI technology) from a technical perspective and will be available to
support SAP with respect to infrastructure, network, desktop support and
web-based programming. Additionally, upon reasonable notice from SAP, WARNACO
will provide competent resources to load conversion data at SAP's request.

[spacer.gif] [spacer.gif] [spacer.gif] g)  Data cleanup in legacy systems is
wholly the responsibility of WARNACO. WARNACO is responsible for extracting and
loading data from legacy systems for conversion or interfaces. WARNACO is
responsible for validating converted data and reconciling converted data with
legacy systems. SAP will develop the conversion import tools and assist WARNACO
to load the data. SAP will provide advice and expertise regarding likely areas
of data cleanup and realistic timeframes for the accomplishment of tasks set
forth in this paragraph.

Working Conditions and Requirements

[spacer.gif] [spacer.gif] [spacer.gif] h)  WARNACO will provide any unique
hardware or software required by SAP for access to WARNACO's SAP solution(s),
other information systems, or WARNACO networks. WARNACO will provide SAP with
necessary, and sufficiently private, office space for work on-site. The office
space should include access to telephones, printers, copiers, analog lines and
network connectivity, which SAP shall use solely in connection with the Project.

[spacer.gif] [spacer.gif] [spacer.gif] l)  WARNACO will provide required
networked workstations, which will have appropriate software, including Windows
2000 (or later versions), Microsoft Office applications (Word, Excel, and
PowerPoint), Microsoft Project (for Project Manager) and Microsoft Visio 5.0 or
greater. Additionally, the workstations need access to the WARNACO servers, the
latest SAP configuration, and the WARNACO email system. The systems should also
have sufficient RAM, processor power, and hard drive space to accommodate using
the SAP graphical user interface and Microsoft Word simultaneously.

[spacer.gif] [spacer.gif] [spacer.gif] m)  SAP will be provided with access to
all WARNACO facilities necessary for the project, including all necessary
identification material (badges, cards, etc). This includes necessary access to
buildings and systems during and after normal business hours, on weekends, and
on holidays. SAP will make all reasonable efforts to coordinate its required
access with the Warnaco project team and will schedule off-hours access
appropriately.

[spacer.gif] [spacer.gif] [spacer.gif] n)  WARNACO will ensure SAP's access via
the Internet for use by Offshore development resource(s), to allow offshore
resources to unit test developments.

Testing

[spacer.gif] [spacer.gif] [spacer.gif] o)  WARNACO business users and subject
matter experts will perform user acceptance testing, supported by SAP
Consultants and the CT, which includes a full planning cycle during integration
testing. SAP will provide guidance regarding scope and content of the acceptance
test.

2


--------------------------------------------------------------------------------


Training

[spacer.gif] [spacer.gif] [spacer.gif] p)  WARNACO will provide all necessary
classrooms. WARNACO shall take responsibility for ensuring that networked
computers in the classrooms function properly. WARNACO will also provide
computer projection devices. SAP will be available to work with Warnaco to
develop training schedules in advance that allow for appropriate planning of
materials, space and other Warnaco resources.

[spacer.gif] [spacer.gif] [spacer.gif] q)  WARNACO is responsible for conducting
end user training supported by SAP Consultants. The SAP Training Lead will
perform a train the trainer session to the WARNACO trainers.

Technology and Hardware

[spacer.gif] [spacer.gif] [spacer.gif] r)  Prior to Integration testing, WARNACO
will have production hardware procured and installed as well as a production
system in place to commence with system transports and build.

WARNACO Core Team minimum resource requirements:

WARNACO shall provide at least the following resources that shall be considered
the WARNACO Core Team. Should these resources not be provided to the Project, a
delay in the Project could occur requiring additional SAP resources and/or a
Change Order.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Role
[spacer.gif] Number Required [spacer.gif] Percentage Involvement Project Manager
[spacer.gif] One [spacer.gif] 100% Project Office Administration [spacer.gif]
One [spacer.gif] 100% Change Management Lead [spacer.gif] One [spacer.gif] 100%
Business Process Owners –
    •    Supply
    •    Demand
    •    Finance [spacer.gif] One Each [spacer.gif] 100% Process Team Leads
    •    Supply
    •    Demand
    •    Finance [spacer.gif] One Each [spacer.gif] 50% Team Member – SME's
These roles will be determined as required in each phase. The person designated
to this role, will provide specialized knowledge in that area. [spacer.gif] By
functional area [spacer.gif] As Required Team Member – Technical Configurer:
    •    Supply
    •    Demand
    •    Finance
[spacer.gif] One Each [spacer.gif] 100% Integration/Development Manager
[spacer.gif] One [spacer.gif] 100% [spacer.gif]

3


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Role
[spacer.gif] Number Required [spacer.gif] Percentage Involvement Basis Systems
Specialist
[spacer.gif] One [spacer.gif] 100% Developer/Tools
This role is for the legacy system development and conversion extracts
[spacer.gif] As required [spacer.gif] As required Training Lead
[spacer.gif] One [spacer.gif] 100% Trainers
[spacer.gif] Per Functional Area [spacer.gif] Full Time during Final Preparation
phase Super Users – By Functional Area
[spacer.gif] One per Functional Area [spacer.gif] Part-time (50-75%) throughout
the project duration Program Management Office* [spacer.gif] As defined below in
Section 3 [Project Assumptions] Number 1* [spacer.gif] Weekly Steering Committee
SAP Steering Committee
    
Resources:
Customer Engagement Manager
Project Manager [spacer.gif] Corporate CIO
Corporate CFO
VP Corporate IT
President Warnaco Swimwear
[spacer.gif] Monthly or as required to resolve issues that would impact project
schedule [spacer.gif]

[spacer.gif] [spacer.gif] *  The Program Management Office ("PMO") consists of
the following individuals:

[spacer.gif] [spacer.gif] [spacer.gif] •  Project Office Administration

[spacer.gif] [spacer.gif] [spacer.gif] •  Business Process Owners

[spacer.gif] [spacer.gif] [spacer.gif] •  Project Manager – Warnaco

[spacer.gif] [spacer.gif] [spacer.gif] •  Project Manager – SAP

[spacer.gif] [spacer.gif] [spacer.gif] •  Organizational Change Manager

[spacer.gif] [spacer.gif] [spacer.gif] •  Customer Engagement Manager – SAP

The role of the PMO is as follows:

[spacer.gif] [spacer.gif] •  Define and establish performance measures and
monitor implementation status

[spacer.gif] [spacer.gif] •  Coordinate the budget process; control and report
on program costs and deviations from budget/plans

[spacer.gif] [spacer.gif] •  Define the implementation approach/methodology,
program management tools and standards for the program

[spacer.gif] [spacer.gif] •  Maintain the master repository of key program
documentation regarding quality audits, global procedures, and so on

[spacer.gif] [spacer.gif] •  Own the change control process for program
deliverables

[spacer.gif] [spacer.gif] •  Manage Project schedule and report any significant
deviations from the plan

[spacer.gif] [spacer.gif] •  Manage the Issues log

[spacer.gif] [spacer.gif] •  Review Project status on a weekly basis

Licensee agrees that the fees and timeline set forth herein shall be subject to
change if the Licensee Responsibilities are not performed in a timely and
appropriate manner and/or if the project resources are not provided.

4


--------------------------------------------------------------------------------


3.    Project Assumptions

Exhibit 1 (Scope), Exhibit 2 (Approach, Approach Results, and Timelines), and
Exhibit 3 (Fees), are based on the following assumptions:

[spacer.gif] [spacer.gif] [spacer.gif] 1)  Licensee performs all Licensee
obligations as set forth herein. Should Warnaco not meet the obligations defined
in this document, it may result in a project delay and result in a Change Order.

[spacer.gif] [spacer.gif] [spacer.gif] 2)  The Project will be performed in
English; Licensee will be responsible for any translations for additional
languages.

Location and Resources

[spacer.gif] [spacer.gif] [spacer.gif] 3)  Location of the Services: the project
location is Los Angeles, California; Milford, Connecticut; and New York, NY.

[spacer.gif] [spacer.gif] [spacer.gif] 4)  Licensee: Lawrence Rutkowski, Chief
Financial Officer is the primary SAP Contact. The client Project Manager is an
experienced Project Manager with a strong understanding of the WARNACO culture
and company processes.

[spacer.gif] [spacer.gif] [spacer.gif] 5)  An SAP Customer Engagement Manager
and Project Manager must represent SAP to the Steering Committee.

[spacer.gif] [spacer.gif] [spacer.gif] 6)  Any delay to this project due to
unreasonable non-availability of WARNACO staff or the failure of WARNACO
personnel to provide required information or documentation pursuant to the
agreed turnaround times defined in Exhibit 2 may result in a Change Order.

[spacer.gif] [spacer.gif] [spacer.gif] 7)  SAP will have no responsibility for
the performance of contractors or vendors other than those engaged by Warnaco
through SAP, or delays caused by them, in connection with the Project.

[spacer.gif] [spacer.gif] [spacer.gif] 8)  Scope of the project will be frozen
during the Business Blueprint phase. If additional functionality is requested
(e.g. consolidations), a Change Order will be required.

SAP Solution

[spacer.gif] [spacer.gif] [spacer.gif] 9)  No modifications will be made to the
SAP source code and data dictionary, unless otherwise agreed to by the parties
in a Change Order (see Exhibit 4).

[spacer.gif] [spacer.gif] [spacer.gif] 10)  The role-based security profiles
supplied by SAP will be used pending approval during the Blueprint phase of
their applicability to the Warnaco implementation.

[spacer.gif] [spacer.gif] [spacer.gif] 11)  The SAP AFS solution will be applied
to the core SAP ERP package and will be used as the baseline implementation.

Project and Scope Management

[spacer.gif] [spacer.gif] [spacer.gif] 12)  Changes to scope require Steering
Committee approval and a Change Order (see Exhibit 4).

[spacer.gif] [spacer.gif] [spacer.gif] 13)  Reasonable efforts will be made on
Policy and Functionality decisions within 24 hours with a 3 business day maximum
turnaround. Any disputes that cannot be readily resolved must be presented to
the Steering Committee for prompt resolution.

[spacer.gif] [spacer.gif] [spacer.gif] 14)  WARNACO executive leaders must have
an understanding of Enterprise Systems Software and SAP, especially an
appreciation of the impact on the Project of business process changes and of
changes in resources and assignments, through focused engagement in the Project
and through executive briefings.

[spacer.gif] [spacer.gif] [spacer.gif] 15)  Weekly project status meetings will
be held to provide updates regarding project status and to discuss project
issues, revalidate cost and schedule estimates and assumptions, and provide
consistent information to all team members.

5


--------------------------------------------------------------------------------


Confidential Treatment

[spacer.gif] [spacer.gif] [spacer.gif] 16)  WARNACO will change existing
business processes and follow SAP Best Practices to the extent practicable.

[spacer.gif] [spacer.gif] [spacer.gif] 17)  WARNACO will provide timely review
of Deliverables as specified in Section 4 herein and in Exhibit 2.

[spacer.gif] [spacer.gif] [spacer.gif] 18)  This Statement of Work includes 5
weeks (25 days) of Post Production Support as described in Exhibit 3.

Technology and Development

[spacer.gif] [spacer.gif] [spacer.gif] 19)  The Project does not include
implementation of interfaces beyond what is currently in place with WARNACO
existing systems.

[spacer.gif] [spacer.gif] [spacer.gif] 20)  The infrastructure planning to
support an R/3 rollout will be implemented in parallel with the R/3 functional
implementation, and must be adequate to support the production environment.

Training

[spacer.gif] [spacer.gif] [spacer.gif] 21)  Training materials will be provided
in English.

[spacer.gif] [spacer.gif] [spacer.gif] 22)  Excludes Project Team training
development and execution.

Licensee agrees that any change to or Licensee's failure to fulfill any of the
assumptions set forth above may affect SAP's ability to provide timely and
efficient services hereunder and that, as a result of such change or failure,
SAP's fees and the timeline as set forth in herein may be subject to change.

4.    Acceptance

4.1    SAP will deliver each completed Deliverable on or before the appropriate
Expected Completion Date, as set forth in Exhibit 2. ***

4.2    ***

5.    Project Management

Each party shall designate a Project Manager. The Project Managers shall work
together toward a timely implementation in accordance with the Project Scope
Document. The SAP Project Manager will, with the Licensee Project Manager, plan
the Project, select resources and quality check the activities and progress.

The SAP Consultants will be located at designated Licensee facilities. Licensee
agrees and understands that the assigned SAP Consultant(s) will occasionally
perform Services on the Project implementation from an SAP office.

SAP reserves the right, in its sole discretion, to replace any assigned SAP
Consultant with another SAP Consultant with equivalent skills; in the event SAP
exercises this right, SAP shall use commercially reasonable efforts to ensure
the Project's continuity.

Licensee shall have the right to request a replacement of any assigned SAP
Consultant with another SAP Consultant with equivalent skills and SAP shall use
commercially reasonable efforts to accommodate such request and to ensure the
Project's continuity.

Licensee and SAP will maintain a Project oversight governance committee
("Governance Committee") comprised of one SAP executive and one Licensee
executive (currently identified as Lawrence Rutkowski, Chief Financial Officer
from Licensee and Mr. Dean Germeyer from SAP). This committee will meet on an ad
hoc basis, and/or as necessary, to review the Project status with the Program
Managers and provide guidance as to whether a requested change by Licensee shall
be considered by SAP to be in Project Scope, as described in Exhibit 2, or
whether such change requested by Licensee requires a Change Order.

6


--------------------------------------------------------------------------------


The SAP Application Consultant(s) will work with Licensee resources in the
translating of the business requirements into system solutions and other tasks
that relate to the Project implementation.

The SAP Basis Consultant will work with the Licensee technical resources in
establishing development, test and production environments. The SAP Basis
Consultant will provide system support and performance optimization, make
recommendations for backup and recovery strategies, capacity planning and
hardware configuration.

6.    Term and Termination

Term.     This Statement of Work shall become effective upon the execution by
both parties.

6.1    Termination for Default.    In addition to a termination pursuant to
Section 4.2(c) above, either party may terminate this Statement of Work upon the
occurrence of one or more of the following events:

(i)    The failure of a party to make payment of any undisputed amounts when due
and the expiration of fifteen (15) calendar days from receipt of notice thereof;
or

(ii)    The failure of a party to comply with any material term or condition of
this Statement of Work after the non-breaching party has provided the other
party fifteen (15) days prior written notice specifying the nature of such
breach and the breaching party fails to commence to cure such default within
such fifteen (15) day period; or

(iii)    The dissolution or liquidation of the other party, the insolvency or
bankruptcy of the other party, the institution of any proceeding by or against
the other party under the provisions of any insolvency or bankruptcy law; the
appointment of a receiver of any of the assets or property of the other party,
or the issuance of an order for an execution on a material portion of the
property of the other party pursuant to a judgment.

6.2    Termination for Convenience.    Licensee may, by providing at least
thirty (30) days prior written notice stating the extent and effective date,
terminate this Statement of Work for convenience in whole or in part at any
time. In the event of a termination for convenience at any time by Licensee, SAP
shall be paid for all Services performed, but not yet invoiced, for any
Deliverable on a percentage of completion basis.

7.    Non-Solicitation/No-Hire

Neither party shall solicit or hire, in any capacity whatsoever, any of the
other party's employees involved in this SOW during the term of this SOW and for
a period of six (6) months from the termination hereof, without the express
written consent of the other party.

8.    General

Any change to this Statement of Work, including Exhibits 1 or 2 or 3, shall be
subject to mutual agreement of the parties and shall be made in accord with
Exhibit 4 hereto, Change Order Procedure, which is hereby incorporated by
reference. SAP shall not commence work on any such change unless and until the
change has been agreed to in writing.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have so agreed as of the date written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] Accepted By: [spacer.gif] Accepted by:
SAP America, Inc.
(SAP) [spacer.gif] Warnaco Inc.
(Licensee) By: [spacer.gif] /s/ Greg Clarke [spacer.gif] By: [spacer.gif] /s/
Jay A. Galluzzo Print name: [spacer.gif] Greg Clarke [spacer.gif] Print name:
[spacer.gif] Jay A. Galluzzo Title: [spacer.gif] CEM [spacer.gif] Title:
[spacer.gif] Vice President, General Counsel and Secretary Date: [spacer.gif]
11/30/04 [spacer.gif] Date: [spacer.gif] 12/1/04 [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Attachments:
[spacer.gif] Exhibit 1 [spacer.gif] Scope   [spacer.gif] Exhibit 2 [spacer.gif]
Approach, Approach Results, Timelines   [spacer.gif] Exhibit 3 [spacer.gif]
Payment Structure   [spacer.gif] Exhibit 4 [spacer.gif] Change Order
[spacer.gif]

PSA SOW Fixed Fee (09-02)

8


--------------------------------------------------------------------------------


Confidential Treatment

Execution Copy


Exhibit 1
Statement of Work
Issued December 1, 2004
to
Professional Services Schedule ("Agreement")
between
SAP America, Inc. ("SAP")
and
Warnaco Inc. ("Licensee" or "Warnaco")

1.    Project Scope

The recommended implementation timeframe, scope and effort were developed from
data resulting from the High Level Blueprint initiative performed for Licensee
by SAP prior to the execution of this SOW combined with specific data received
through discussions with key WARNACO personnel, and also from documents provided
by Warnaco as pertinent to the Project. The following table represents SAP's
approach for WARNACO's implementation given known requirements and constraints.

The Scope of this Statement of Work covers the SAP ERP implementation at Warnaco
Swimwear and Corporate Financials only. The implementation Scope, (standard SAP
functional areas that can be included in the Project), is listed by area below.
Any item not listed and described below is expressly out of Scope.

Functional Scope

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Module
[spacer.gif] Sub-module [spacer.gif] Description [spacer.gif]

***

Business Warehouse Scope

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] Business Process [spacer.gif] InfoCubes/ODS
[spacer.gif] InfoSources [spacer.gif] Key Figures [spacer.gif]

***

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] BW Subject Area [spacer.gif] Business
Process [spacer.gif] InfoCubes/ODS [spacer.gif] InfoSources [spacer.gif] Key
Figures [spacer.gif]



***


--------------------------------------------------------------------------------


Confidential Treatment

Execution Copy
  

Reports, Interfaces, Conversions, EDI and Forms Scope

General Reports

The following table details the general reports that have been identified for
the initial rollout of the project. Any *** general report not listed in the
table below will necessitate a change order.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Title
[spacer.gif] Type [spacer.gif] Description [spacer.gif]

***

Interfaces

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Interface [spacer.gif] DIRECTION [spacer.gif] System [spacer.gif]
Method [spacer.gif] Frequency [spacer.gif]

***

Note: ***

For purposes of clarification, the following table details the interfaces
considered out-of-scope for this Project:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Interface
[spacer.gif] System [spacer.gif] Reason [spacer.gif]

***

DATA CONVERSION

Note:    This section highlights what data needs to be converted from legacy
systems to support the SAP system.

The guiding principle for conversion of historical transaction data is to
require conversion to SAP only if there is a driving business reason to do so.
Similarly, automated conversion of master and transactional data will be
considered only if there is significant volume.

Data to be converted

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Data
Description [spacer.gif] Source [spacer.gif] Type [spacer.gif] Cleansing
[spacer.gif] Auto/
Manual [spacer.gif] Records/
Content [spacer.gif]

***


--------------------------------------------------------------------------------


Confidential Treatment

Execution Copy
  

Data Conversion Approach

The purpose of this section is to provide insight into how legacy data will be
converted and imported into the SAP R/3 system. In all cases where the
appropriate data exists in a legacy system (e.g. ACS), it is assumed that data
will be CLEANSED and inputted properly by WARNACO prior to R/3 data loading and
provided to the data conversion team in a fixed-structure format. The process of
data cleansing generally involves removing any obsolete records and/or
correcting legacy field values, as needed, to ensure data consistency. It is
IMPERATIVE that the legacy data be internally consistent and accurate prior to
conversion.

The following table summarizes a typical data conversion approach to various
transactional and master data loads. The purpose of compliance with the Proposed
Action recommendation is to minimize additional manual intervention after
initial data load into R/3 is complete.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Data
Description [spacer.gif] Scenario [spacer.gif] Proposed Action [spacer.gif]

***

Forms Scope

The following table details the forms for external business communication for
the initial rollout of the project.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Business
Process [spacer.gif] Type [spacer.gif] Frequency [spacer.gif]



***

EDI Scope

The following table details the EDI scope for the initial rollout of the
project.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Description
(ANSI document) [spacer.gif] DIRECTION [spacer.gif] Frequency [spacer.gif]

***

Workflow

The Workflow scope establishes what events or business scenarios require a work
item to be created. Examples of such events are business process require
additional authorization such as purchasing and credits or exception handling.

The following table details the Workflow scope for the initial rollout of the
project.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Description
[spacer.gif] TRIGGER [spacer.gif] Frequency [spacer.gif]

***

Workflow transactions will be analyzed and only the out of the box transactions
will be activated, assuming that there is no significant increase in time.

PROJECT TEAM TRAINING

The scope of work includes Project Team training and End User training. The
training was estimated based on the following assumptions:

Training Assumptions:

***


--------------------------------------------------------------------------------


Confidential Treatment

Execution Copy


Exhibit 2
Statement of Work
Issued December 1, 2004
to
Professional Services Schedule ("Agreement")
between
SAP America, Inc. ("SAP")
and
Warnaco Inc. ("Licensee" or "Warnaco")

Approach, Approach Details, Timelines

1.    Approach

AcceleratedSAP (ASAP) is SAP's standard methodology for implementations of SAP
solutions. ASAP provides the tools, and methodologies that you need to implement
your enterprise's solutions from SAP.

The proposed approach for the WARNACO's implementation project consists of the
following phases.

***

2.    Approach Details / Phase Breakdown

***

Deliverables & Descriptions

This section defines the Services to be provided by SAP specific to the SAP
implementation process, as described above, for the Warnaco Project. The
implementation will include Consulting Services to support the Deliverables as
outlined in this Statement of Work below.

***

Table 1 – Deliverables and Acceptance Criteria

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Deliverables [spacer.gif] Description [spacer.gif] Expected
Completion [spacer.gif] Acceptance Criteria [spacer.gif] Acceptance
Period in
Business
Days [spacer.gif]

***

* Production Support Resources

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Position [spacer.gif] Number of Days [spacer.gif] [spacer.gif]

***

3)    Project Timeline

The current proposed WARNACO implementation timeline is summarized in the
following chart.

Initial Rollout Timeline

***


--------------------------------------------------------------------------------


Confidential Treatment

Execution Copy


Exhibit 3
Statement of Work
Issued December 1, 2004
to
Professional Services Schedule ("Agreement")
between
SAP America, Inc. ("SAP")
and
Warnaco Inc. ("Licensee" or "Warnaco")

Fees, Payment Terms & Conditions

Services provided in accordance with this Statement of Work are provided on a
fixed price basis, based on a Project commence date of December 1, 2004. The
fixed price of this SOW for implementation and training is USD $4,785,324.00
(not including travel and expenses).

For purposes of this Statement of Work only, Section 3 [Taxes] to the Agreement
shall be modified as follows:

Add the following to the end of the Section 3:

"SAP shall use commercially reasonable efforts to advise Warnaco if SAP becomes
aware that any such taxes shall be imposed on SAP personnel. Warnaco shall have
the option to request a substitute resource from SAP in order to avoid such
taxes, and SAP shall replace such resource accordingly."

Payment Schedule

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Deliverables
[spacer.gif] Month [spacer.gif] Payment
$ *** [spacer.gif]   ***    [spacer.gif] *** *** [spacer.gif]   ***   
[spacer.gif] *** *** [spacer.gif]   ***    [spacer.gif] *** *** [spacer.gif]  
***    [spacer.gif] *** *** [spacer.gif]   ***    [spacer.gif] *** ***
[spacer.gif]   ***    [spacer.gif] *** *** [spacer.gif]   ***    [spacer.gif]
*** *** [spacer.gif]   ***    [spacer.gif] ***   [spacer.gif]       [spacer.gif]
USD 4,785,324 [spacer.gif]

Travel Expenses

Except as otherwise stated below, Warnaco will pay a maximum of $525,000 for
actually incurred travel expenses associated with this Statement of Work,
Additionally, in the event that SAP does not reach the $525,000 maximum, Warnaco
shall pay to SAP $.50 for each dollar of the dollar amount difference between
$525,000 and SAP's actually incurred travel expenses.

Each consultant required to travel will be allowed a maximum of $825 per week to
cover Parking, Hotel, Meals, Rental Car and Gas (all inclusive of fees and
taxes)

[spacer.gif] [spacer.gif] [spacer.gif] o  Hotel: $390.80/week

[spacer.gif] [spacer.gif] [spacer.gif] o  Meals: $50/day

[spacer.gif] [spacer.gif] [spacer.gif] o  Parking / Gas: $56.20/week

[spacer.gif] [spacer.gif] [spacer.gif] o  Rental Car: $178/week


--------------------------------------------------------------------------------


Execution Copy
  

Consultants living within driving distance of the Project, will be allowed a
maximum of $75/week to cover mileage.

Miscellaneous expenses (e.g. Copies made at Kinkos, Flights to other locations,
etc.) must be approved by project management prior to incurring the cost. These
costs are not included in the not to exceed amount of $525,000.

Weekend stays Parking, Hotel, Meals, Rental Car and Gas (all inclusive of fees
and taxes) and changes to travel plans must be approved in advance and are
exclusive of and unrelated to the "not to exceed" amount of $525,000.

For any change orders to the fixed price SOW that are approved by Warnaco, SAP
will use reasonable efforts to make travel expenses at or around 12% (exclusive
of and not including "weekend stays" [Parking, Hotel, Meals, Rental Car and Gas
(all inclusive of fees and taxes)] and changes to travel plans of the total
change order fee. If SAP believes certain change orders require more travel
budget it will need to provide a detailed explanation, which Warnaco will
consider in its change order approval process.

Travel Assumptions:

[spacer.gif] [spacer.gif] [spacer.gif] •  Estimated costs for flights based on
consultant's residence and project location (Los Angeles & Milford, CT).

[spacer.gif] [spacer.gif] [spacer.gif] •  For expected travel, consultants to
purchase airline tickets at least 2 weeks in advance (where feasible).

[spacer.gif] [spacer.gif] [spacer.gif] •  SAP consultants will enter actual
expenses each month. Warnaco will receive a detailed listing of expenses by
consultant in each invoice.

[spacer.gif] [spacer.gif] [spacer.gif] •  SAP will be solely responsible and
accountable for holding consultants to a defined travel policy.

Service Invoices

The amounts payable in connection with Deliverables set forth above and accepted
as set forth herein will be invoiced monthly. All payments are due net thirty
(30) days from the date of invoice. Invoices shall be sent to the attention of
Larry Warehime, WARNACO.

2


--------------------------------------------------------------------------------


Execution Copy

Exhibit 4
Statement of Work
Issued December 1, 2004
to
Professional Services Schedule ("Agreement")
between
SAP America, Inc. ("SAP")
and
Warnaco Inc. ("Licensee" or "Warnaco")

Change Order Procedure

1.    General

Any change to this Statement of Work, including Exhibit 1, shall be subject to
mutual agreement of the parties and shall be made in accord with Exhibit 2
hereto, Change Order Procedure, which is hereby incorporated by reference. SAP
shall not commence work on any such change unless and until the change has been
agreed to in writing.

2.    Change Order Procedure

Any change to the Statement of Work must be agreed to, in writing, by the
parties. The following procedure will be used to control all changes which
impact SAP's involvement in the Project, whether requested by Warnaco or SAP.

All Requests For Changes ("RFC"), a copy of which is attached hereto, to the
Statement of Work must be made in writing and shall be submitted by the
appropriate Project Manager. Each request should contain the following
information:

[spacer.gif] [spacer.gif] [spacer.gif] a)  Description of the Change,

[spacer.gif] [spacer.gif] [spacer.gif] b)  Reason for change;

[spacer.gif] [spacer.gif] [spacer.gif] c)  Impact, if any, on existing
Deliverables and/or definition of additional Deliverables;

[spacer.gif] [spacer.gif] [spacer.gif] d)  Estimated impact, if any, on project
schedule; and

[spacer.gif] [spacer.gif] [spacer.gif] e)  Estimated change, if any, in project
fees.

[spacer.gif] [spacer.gif] [spacer.gif] f)  All RFCs must be submitted to the
appropriate Project Manager. The Project Manager shall review and accept or
reject the RFC. If rejected, the RFC shall be returned to the submitting party
with written reasons for rejection and, as appropriate, any alternatives.

[spacer.gif] [spacer.gif] [spacer.gif] g)  All approved RFCs will be
incorporated into the Statement of Work via written amendment. SAP will not
perform any Services outside of the Statement of Work until the amendment has
been executed by Warnaco.

1


--------------------------------------------------------------------------------


Request for Change
Issued < ENTER CHANGE DATE>
between
SAP America, Inc. ("SAP")
And
Warnaco Inc.

Instructions:    This document must be completed and submitted to the
appropriate Project Manager to commence any change order.

1.    Information regarding the Change Request.

A.    Describe the requested change.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

B.    Describe the reason for the requested change:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] C.  Describe the impact, if any, on
existing Deliverables (Training Materials, Test Cases, Configuration, Test
Data):

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] D.  Describe additional Deliverables
required as a result of the requested change, if any:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] 3.  Describe the impact, if any, to the existing
Project Schedule. Provide a revised Project Schedule, if appropriate.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] 4.  State the estimated change, if any, to the project
fees. Provide the rationale/methodology used to calculate any change. Below is a
table of estimated hours and expenses broken down by consultant. This takes the
place of the estimate in the SOW Schedule A-30.

Rate Information:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] Function [spacer.gif] Name [spacer.gif] K-rate [spacer.gif] Rate
[spacer.gif] Start Date [spacer.gif] Estimated Duration
(Hours)   [spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]
      [spacer.gif]         [spacer.gif]       [spacer.gif]       [spacer.gif]  
    [spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]    
  [spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Acceptance: [spacer.gif] Acceptance: SAP America, Inc. [spacer.gif]
Warnaco Inc. Signature:                                                    
[spacer.gif] Signature:                                             Print
Name:                                                 [spacer.gif] Print
Name:                                          
Title:                                                             [spacer.gif]
Title:                                                      
Date:                                                           [spacer.gif]
Date:                                                     [spacer.gif]

SAP/EBAY CONFIDENTIAL

2


--------------------------------------------------------------------------------
